Citation Nr: 1013479	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for diabetic 
nephropathy, chronic renal insufficiency with anemia (renal 
disorder), to include as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for diabetic 
retinopathy, diabetic maculopathy, with bilateral mature 
cataracts (eye disorder), to include as secondary to diabetes 
mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, in the form of 
carpal tunnel syndrome, to include as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In September 2009, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not causally or 
etiologically related to service and may not be presumed to 
have incurred during service.
2.  Diabetic nephropathy, chronic renal insufficiency with 
anemia (renal disorder) is not causally or etiologically 
related to service and was not caused or aggravated by a 
service-connected disability.

3.  Diabetic retinopathy, diabetic maculopathy, with 
bilateral mature cataracts (eye disorder), is not causally or 
etiologically related to service and was not caused or 
aggravated by a service-connected disability.

4.  Peripheral neuropathy of the bilateral lower extremities 
is not causally or etiologically related to service, may not 
be presumed to have incurred during service, and was not 
caused or aggravated by a service-connected disability.

5.  Peripheral neuropathy of the bilateral upper extremities, 
in the form of carpal tunnel syndrome is not causally or 
etiologically related to service, may not be presumed to have 
incurred during service and was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for diabetic nephropathy, chronic 
renal insufficiency with anemia (renal disorder), including 
as secondary to a service-connected disorder, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3.  Service connection for diabetic retinopathy, diabetic 
maculopathy, with bilateral mature cataracts (eye disorder), 
including as secondary to a service-connected disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

4.  Service connection for peripheral neuropathy of the 
bilateral lower extremities lity, including as secondary to a 
service-connected disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  Service connection for peripheral neuropathy of the 
bilateral upper extremities, in the form of carpal tunnel 
syndrome, including as secondary to a service-connected 
disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; 


and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in December 2006, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.



Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and service treatment records.  The RO was 
instructed to afford the Veteran a VA examination in the 
September 2009 Remand.  The Veteran was afforded a VA 
examination pertinent to the issues on appeal in November 
2009.  Based on the foregoing, the Board finds that the RO 
substantially complied with the mandates of the September 
2009 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 



II.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, type II.  The Veteran asserts he began 
experiencing symptoms of diabetes, during service after 
having pancreatitis.

The service treatment records have been reviewed.  The 
Veteran's October 1965 enlistment examination revealed a 
negative sugar urinalysis.  The service treatment records 
show no complaints or symptoms related to diabetes mellitus, 
type II.  



However, the Veteran sought treatment in August 1966 for pain 
in his upper abdomen.  He complained of vague epigastric pain 
and dyspepsia was diagnosed.  The following day the Veteran 
returned, reporting that he vomited once after putting his 
finger down his throat and that his stomach pain was worse.  
It was noted that the pain was more para-umbilical.  The 
diagnosis was deferred, but possible pancreatitis was 
reported.  The next day, the Veteran returned, stating that 
he had no relief with the prescription that was given but had 
slight improvement upon taking Mylanta.  Upon examination 
there was no localized pain or tenderness.  A diagnosis was 
again deferred, but possible constipation was noted.  The 
next day, the Veteran still complained of pain in his 
stomach, more on the left side.  The Veteran was prescribed a 
medication to take before each meal and before going to bed.  
The Veteran's discharge examination in September 1967 was 
silent as to any diagnosis or treatment of diabetes mellitus 
and his sugar urinalysis was negative.  

Based on the Veteran's DD-214, the Board finds that the 
Veteran did not have foreign or sea service, and therefore, 
the presumption pertaining to development of diabetes 
following exposure to herbicides, based on certain foreign 
service does not apply in the present case.

It is also possible to be awarded service connection if the 
current disability is presumed to have been incurred in 
service.  When a Veteran served 90 days or more during a 
period of war and diabetes mellitus or an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has submitted conflicting statements as to the 
date he received a diagnosis of diabetes mellitus, type II.  
In a letter from a private physician, Dr. 


Benetiz, in May 2003, it was noted that in 1998 the Veteran 
reported an eight-year history of diabetes mellitus.  In a 
letter from Dr. Rivera in September 2006, it was noted that 
the Veteran reported a diagnosis of diabetes mellitus in 
1970, but that he started receiving treatment in 1999.  

Dr. Rivera also discussed the Veteran's service treatment 
records in the September 2006 letter.  She stated that during 
the Veteran's service he was sick with abdominal pain and was 
told he had possible pancreatitis.  After that episode, the 
Veteran reported that he developed increasing thirst, hunger, 
sweating and urination.  The physician opined that the 
Veteran's diabetes mellitus, diagnosed in 1970, is directly 
related to his pancreatitis that was suspected during his 
years in service.  The physician stated that despite not 
fully worked-up for the diagnosis, it was the most probable 
diagnosis, and the condition and symptoms that followed it 
were suspicious for uncontrolled blood sugar which developed 
subsequently.

The Veteran was afforded a VA examination in November 2009.  
The Veteran reported that he was diagnosed with diabetes 
mellitus, type II, in 1970 after having dizziness, polyuria, 
polydypsia, excessive thirst and increased weight, starting 
in 1967.  The Veteran indicated that after these symptoms 
became worse, he sought treatment and was diagnosed in 1970.  
The examiner diagnosed the Veteran with diabetes mellitus, 
type II and stated that all of the available evidence, 
including the service treatment records and the opinion from 
Dr. Rivera, were reviewed.  The examiner opined that the 
Veteran's diabetes mellitus, type II, is not likely related 
to his active service because there was no objective evidence 
to sustain that it could be related to service.  The 
rationale for this opinion was that based on the service 
treatment records, there was no diagnosis, treatment or 
objective findings of any specific disease found during 
service, at the time of separation, or one year following 
discharge from service.  Furthermore, the examiner noted in 
his examination report that the Veteran had not been 
diagnosed with pancreatitis during service, but was 
ultimately diagnosed with possible constipation.



The Board finds the VA examiner's opinion from November 2009 
more probative than the private physician's opinion given in 
September 2006.  The Board is permitted to favor one medical 
opinion over another provided it gives an adequate statement 
of its reasons and bases for doing so.  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992).  The findings from 
the examination in November 2009 are more probative because 
the examiner's opinion was based on a review of the Veteran's 
entire claims file.  The examiner was then familiar with the 
Veteran's extensive medical history and able to provide a 
thorough and detailed opinion.  Furthermore, the VA examiner 
noted that the service treatment records indicate that 
although the Veteran was diagnosed with possible 
pancreatitis, the diagnosis was later changed to possible 
constipation.  The September 2006 private physician does not 
mention a diagnosis of possible constipation in the 
evaluation of the Veteran's service treatment records.  As 
such, the Board finds that the VA examiner's opinion is based 
on a more complete evaluation of the Veteran's entire medical 
history.

The Board finds that service connection for diabetes 
mellitus, type II, is not warranted.  In reaching this 
conclusion, the Board considered the Veteran's arguments in 
support of his assertions that he suffered from symptoms of 
diabetes mellitus, type II, during service.  The Board notes 
that the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
Veteran's opinion alone cannot create the link between his 
diabetes mellitus, type II, and his service.  Where the 
determinative 


issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of diabetes mellitus, type II.  However, based on 
the foregoing evidence, the Board finds that diabetes was not 
present until several years after service (in 1970 as 
reported by the Veteran and about three years after the 
Veteran's service) and there is no competent evidence that 
the Veteran's current diabetes is related to service.  

Accordingly, the Board concludes that diabetes mellitus, type 
II, was not incurred in or aggravated by service, and may not 
be presumed to have been incurred in service.  


III.  Entitlement to Service Connection for Diabetic 
Nephropathy; Diabetic Retinopathy; Peripheral Neuropathy of 
the Bilateral Lower Extremities; and Peripheral Neuropathy of 
the Bilateral Upper Extremities; Including as Secondary to 
Diabetes Mellitus, type II

The Veteran is also seeking entitlement to service connection 
for diabetic nephropathy, chronic renal insufficiency with 
anemia (renal disorder), to include as secondary to diabetes 
mellitus, type II, entitlement to service connection for 
diabetic retinopathy, diabetic maculopathy, with bilateral 
mature cataracts (eye disorder), to include as secondary to 
diabetes mellitus, type II, entitlement to service connection 
for peripheral neuropathy of the bilateral lower extremities, 
to include as secondary to diabetes mellitus, type II, and 
entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, in the form of carpal 
tunnel syndrome, to include as secondary to diabetes 
mellitus, type II.



Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's entrance examination from October 1965 and 
separation examination from September 1967 note no 
abnormalities regarding the Veteran's service connection 
claims.  Additionally, there is no record of complaints of 
symptoms, treatment or diagnosis of any of the claimed 
disabilities during service, and as such, service connection 
on a direct basis for diabetic nephropathy; diabetic 
retinopathy; peripheral neuropathy of the bilateral lower 
extremities; and peripheral neuropathy of the bilateral upper 
extremities; including as secondary to diabetes mellitus, 
type II is denied.

It is also possible to be awarded service connection if the 
current disability is presumed to have been incurred in 
service.  When a Veteran served 90 days or more during a 
period of war and diabetes mellitus or an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Post-service records indicate extensive treatment for 
peripheral neuropathy of bilateral lower and upper 
extremities, end stage renal disease, and diabetic 
retinopathy.  Multiple physicians have indicated that these 
disabilities are the result of the Veteran's diabetes 
mellitus, type II.  However, the earliest record of treatment 
for the disabilities appears to be 1998, more than twenty 
years after service.  Indeed, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA examination for neuropathy and 
his renal disease in July 2004.  The Veteran was diagnosed 
with diabetic nephropathy, chronic renal insufficiency, and 
anemia, most likely related to chronic renal insufficiency.  
He was also diagnosed with clinical and neurological signs 
compatible with a diffuse severe sensorimotor peripheral 
neuropathy in upper extremities in the form of carpal tunnel 
syndrome and in the lower extremities with an etiology more 
likely than not diabetic.

The Veteran was afforded a more recent VA examination in 
November 2009.  He was diagnosed with hypertension, severe 
non-proliferative diabetic retinopathy, end stage renal 
disease on hemodialysis, and severe sensorimotor peripheral 
neuropathy of the four extremities.  All disabilities were 
noted to be secondary to diabetes mellitus, type II.

The Veteran has been denied service connection for diabetes 
mellitus, type II.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  Therefore service connection for any 
disability, as secondary to diabetes mellitus, type II, must 
be denied as a matter of law.

The Board finds that service connection for diabetic 
nephropathy, diabetic retinopathy, peripheral neuropathy of 
the bilateral lower extremities, and peripheral neuropathy of 
the bilateral upper extremities, including as secondary to 
diabetes mellitus, type II, is not warranted.  In reaching 
this conclusion, the Board considered the Veteran's arguments 
in support of his assertions that he suffers from these 
conditions and that they are related to his service and 
diabetes mellitus, type II.  The Board notes that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
Veteran's opinion alone cannot create the link between his 
current symptoms, his service, and other service-connected 
disabilities.  Where the determinative issue requires a 
medical diagnosis or etiological opinion, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, the Board acknowledges that the Veteran suffers from 
multiple disabilities that are a result of his diabetes 
mellitus.  However, the claims folder does not include 
competent evidence drawing a connection between the Veteran's 
claimed disabilities and any event or disorder attributable 
to service.  Consequently, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for diabetic nephropathy, chronic renal 
insufficiency with anemia (renal disorder), entitlement to 
service connection for diabetic retinopathy, diabetic 
maculopathy, with bilateral mature cataracts (eye disorder), 
entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, and entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities, in the form of carpal tunnel syndrome.

The preponderance of the evidence is against the claims.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for diabetic nephropathy, 
chronic renal insufficiency with anemia (renal disorder), to 
include as secondary to diabetes mellitus, type II, is 
denied.

Entitlement to service connection for diabetic retinopathy, 
diabetic maculopathy, with bilateral mature cataracts (eye 
disorder), to include as secondary to diabetes mellitus, type 
II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, in the form of carpal 
tunnel syndrome, to include as secondary to diabetes 
mellitus, type II, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


